11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Nicholas Roman IV,                            * From the 142nd District
                                                Court of Midland County,
                                                Trial Court No. CV-46,781.

Vs. No. 11-14-00035-CV                        * May 30, 2014

Element Petroleum, L.P., f/k/a                * Per Curiam Memorandum Opinion
MPI Energy Partners, L.P.,                      (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered Nicholas Roman IV’s unopposed motion to dismiss
this appeal and concludes that the motion should be granted.          Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred by
reason of this appeal are taxed against the party incurring same.